Exhibit 10.10
International Employees
Dionex Corporation
Stock Unit Grant Notice
(2004 Equity Incentive Plan)
Dionex Corporation (the “Company”), pursuant to Section 8(c) of the Company’s
2004 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award covering the number of stock units (the “Stock Units”) set forth
below (the “Award”). This Award shall be evidenced by this Stock Unit Grant
Notice (the “Grant Notice”) and a Stock Unit Award Agreement (the “Award
Agreement”). This Award is subject to all of the terms and conditions as set
forth herein and in the applicable Award Agreement and the Plan, each of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan and
the Award Agreement. In the event of any conflict between the terms of the Award
and the Plan, the terms of the Plan shall control.

             
 
  Participant:        
 
  Date of Grant:  
 
   
 
           
 
  Vesting Commencement Date        
 
           
 
  Number of Stock Units:        
 
           
 
  Consideration:   Participant’s services to the Company    

Vesting Schedule: The Stock Units shall vest in a series of five successive
equal annual installments over the five-year period measured from the Vesting
Commencement Date; provided that vesting shall cease upon Participant’s
termination of Continuous Service.
Delivery Schedule: Delivery of one share of Common Stock for each Stock Unit
that vests shall occur on the applicable vesting date, provided that delivery
may be delayed as provided in Section 4 of the Award Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the Stock Units and
the underlying Common Stock issuable thereunder and supersede all prior oral and
written agreements on that subject with the exception of (i) Stock Awards
previously granted and delivered to Participant under the Plan, and (ii) the
following agreements only:

             
 
  Other Agreements:        
 
   
 
   

              Dionex Corporation   Participant
 
           
By:
                     
 
  Signature       Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
           
 
           
 
            Attachments: Award Agreement and Plan    





--------------------------------------------------------------------------------



 



International Employees
Dionex Corporation
2004 Equity Incentive Plan
Stock Unit Award Agreement
     Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock
Unit Award Agreement (“Agreement”), Dionex Corporation (the “Company”) has
awarded you a Stock Unit Award pursuant to Section 8(c) of the Company’s 2004
Equity Incentive Plan (the “Plan”) for the number of Stock Units as indicated in
the Grant Notice (collectively, the “Award”). Defined terms not explicitly
defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. In the event of any conflict between the terms of
this Agreement and the Plan, the terms of the Plan shall control. The details of
this Award, in addition to those set forth in the Grant Notice, are as follows.
     1. Grant of Award. This Award represents the right to be issued on a future
date the number of shares of Common Stock as indicated in the Grant Notice. As
of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of shares
of Common Stock subject to this Award. This Award was granted in consideration
of your services to the Company. Except as otherwise provided herein, you will
not be required to make any payment to the Company (other than services to the
Company) with respect to your receipt of this Award, the vesting of the Stock
Units, or the delivery of the underlying Common Stock.
     2. Vesting. The Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice, provided that vesting shall
cease upon the termination of your Continuous Service. Upon such termination of
your Continuous Service, the shares credited to the Account that were not vested
on the date of such termination will be forfeited to the Company and you will
have no further right, title or interest in or to such underlying shares of
Common Stock.
     3. Number of Stock Units and Shares of Common Stock.
          (a) The number of Stock Units subject to this Award and the number of
shares of Common Stock deliverable with respect to such Stock Units may be
adjusted from time to time for Capitalization Adjustments as described in
Section 12(a) of the Plan. You shall receive no benefit or adjustment to this
Award with respect to any cash dividend or other distribution that does not
result from a Capitalization Adjustment as described in Section 12(a) of the
Plan; provided, however, that this sentence shall not apply with respect to any
shares of Common Stock that are delivered to you in connection with this Award
after such shares have been delivered to you.
          (b) Any additional Stock Units, shares of Common Stock, cash or other
property that becomes subject to this Award pursuant to this Section 3 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and Common Stock covered by this Award.

 



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the provisions of this Section 3, no fractional
Stock Units or rights for fractional shares of Common Stock shall be created
pursuant to this Section 3. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 3.
     4. Delivery of Shares of Common Stock.
          (a) Subject to the provisions of this Agreement, in the event one or
more Stock Units vest, the Company shall deliver to you one share of Common
Stock for each Stock Unit that vests on the applicable vesting date. However, if
a scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.
          (b) Notwithstanding the foregoing, in the event that you are subject
to the Company’s Insider Trading and “Window Period” Policy (or any successor
policy) and any shares covered by this Award are scheduled to be delivered on a
day (the “Original Delivery Date”) that does not fall during a “window period”
applicable to you, as determined by the Company in accordance with such policy,
then such shares shall not be delivered on such Original Delivery Date and shall
instead be delivered on the first business day of the next occurring “window
period” applicable to you but in no event later than the later of:
(i) December 31st of the calendar year of the Original Delivery Date, or
(ii) the fifteenth day of the third calendar month following the Original
Delivery Date.
          (c) The form of such delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
     5. Securities Law Compliance. You may not be issued any Common Stock under
this Award unless either (i) the shares of Common Stock are then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. This
Award must also comply with other applicable laws and regulations governing this
Award, and you shall not receive such Common Stock if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     6. Restrictive Legends. The Common Stock issued under this Award shall be
endorsed with appropriate legends, if any, determined by the Company.
     7. Transfer Restrictions. This Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 4 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party

2.



--------------------------------------------------------------------------------



 



who, in the event of your death, shall thereafter be entitled to receive any
distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.
     8. Award not a Service Contract. This Award is not an employment or service
contract, and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in this Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     9. Unsecured Obligation. This Award is unfunded, and even as to any Stock
Units which vest, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue Common Stock pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 4 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company with respect to the Common Stock so issued.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
     10. Withholding Obligations.
          (a) On or before the time you vest in your Stock Units or receive a
distribution of Common Stock pursuant to this Award, or at any time thereafter
as requested by the Company, you hereby authorize any required withholding from
the Common Stock issuable to you and otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate which arise in
connection with this Award (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to this Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; or
(iii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with this Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to pursuant to
Section 4) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

3.



--------------------------------------------------------------------------------



 



          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
     11. Notices. Any notices required to be given or delivered to the Company
under the terms of this Award shall be in writing and addressed to the Company
at its principal corporate offices. Any notice required to be given or delivered
to you shall be in writing and addressed to your address as on file with the
Company at the time notice is given. All notices shall be deemed effective upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
     12. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     13. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of this Award
which has not been delivered to you in Common Stock pursuant to Section 3.
     14. Personal Data. You understand that your employer, if applicable, the
Company, and/or its Affiliates hold certain personal information about you,
including but not limited to your name, home address, telephone number, date of
birth, national social insurance number, salary, nationality, job title, and
details of this Award, including all shares of Common Stock granted, cancelled,
vested, unvested, or outstanding (the “Personal Data”). Certain Personal Data
may also constitute “Sensitive Personal Data” or similar and be subject to
additional restrictions on collection, processing and use of the same within the
meaning of applicable local law. Such data include but are not limited to
Personal Data and any changes thereto, and other appropriate personal and
financial data about you. You hereby provide express consent to the Company or
its Affiliates to collect, hold, and process any such Personal Data and
Sensitive Personal Data. You also hereby provide express consent to the Company
and/or its Affiliates to transfer any such Personal Data and Sensitive Personal
Data outside the country in which you are employed or retained, including the
United States. The legal persons for whom such Personal Data are intended are
the Company and any broker company providing services to the Company in
connection with the administration of the Plan. You have been informed of your
right to access and correct your Personal Data by applying to the Company
representative identified on the Grant Notice.

4.



--------------------------------------------------------------------------------



 



     15. Miscellaneous.
          (a) The rights and obligations of the Company under this Award shall
be transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.
          (c) You acknowledge and agree that you have reviewed this Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting this Award and fully understand all provisions of this
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     16. Additional Acknowledgements. You hereby consent and acknowledge that:
          (a) Participation in the Plan is voluntary and therefore you must
accept the terms and conditions of the Plan and this Award as a condition to
participate in the Plan and receive this Award.
          (b) The Plan is discretionary in nature and the Company can amend,
cancel, or terminate it at any time.
          (c) This Award and any other Stock Awards under the Plan are voluntary
and occasional and do not create any contractual or other right to receive
future Stock Awards or other benefits in lieu of future Stock Awards, even if
similar Stock Awards have been granted repeatedly in the past.
          (d) All determinations with respect to any such future Stock Awards,
including, but not limited to, the time or times when such Stock Awards are
made, the number of shares of Common Stock, and performance and other conditions
applied to the Stock Awards, will be at the sole discretion of the Company.
          (e) The value of the shares of Common Stock and this Award is an
extraordinary item of compensation, which is outside the scope of your
employment, service contract or consulting agreement, if any.

5.



--------------------------------------------------------------------------------



 



          (f) The shares of Common Stock, this Award, or any income derived
therefrom are a potential bonus payment not paid in lieu of any cash salary
compensation and not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
life or accident insurance benefits, pension or retirement benefits or similar
payments.
          (g) In the event of the involuntary termination of your Continuous
Service, your eligibility to receive shares of Common Stock or payments under
the Award or the Plan, if any, will terminate effective as of the date that you
are no longer actively employed or retained regardless of any reasonable notice
period mandated under local law, except as expressly provided in this Agreement.
          (h) The future value of the shares of Common Stock is unknown and
cannot be predicted with certainty.
          (i) You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of the shares of Common Stock and you irrevocably release
the Company, its Affiliates and, if applicable, your employer, if different from
the Company, from any such claim that may arise.
          (j) The Plan and this Award set forth the entire understanding between
you, the Company and any Affiliate regarding the acquisition of the shares of
Common Stock and supersedes all prior oral and written agreements pertaining to
this Award.
     17. Governing Plan Document. This Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. The
Company shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board shall
be final and binding upon you, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     18. Effect on Other Employee Benefit Plans. The value of this Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     19. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

6.



--------------------------------------------------------------------------------



 



     20. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     21. Other Documents. You hereby acknowledge receipt or the right to receive
a prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge that you have read and
understand and agree to abide by the terms of the Company’s Insider Trading and
“Window Period” Policy.
* * * * *
     This Stock Unit Award Agreement shall be deemed to be signed by the Company
and you upon your signing of the Grant Notice.

7.



--------------------------------------------------------------------------------



 



Dionex Corporation
2004 Equity Incentive Plan

